DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II pertaining to claims 22-28 in the reply filed on 7/13/2021 is acknowledged.
Claims 1-21 and 29-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/13/2021.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
DAO in Figure 2.
Paragraph [0035] of Applicant’s specification recites “descending aorta (DOA)”. The Examiner believes this should be rewritten as “ descending aorta (DAO)” or Fig. 2 of the drawings should amended to reflect the abbreviation “DOA” as recited in the specification such the abbreviation recited in the specification matches the abbreviation shown in Fig. 2 of the Applicant’s drawings.
342 in Figure 3A.
632 in Figure 6a and 6c.
636 in Figures 6a and 6c.
1638 in Figure 6f.
708 in Figure 7.
710 in Figure 7.
715 in Figure 7.
722 in Figure 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
548 in [0048].
542 in [0048] and [0049].
698 in [0054].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0035] recites “the right subclavian artery RSA”. The Examiner believes this should be rewritten as “the right subclavian artery (RSA)
Paragraph [0035] recites “descending aorta (DOA)”. The Examiner believes this should be rewritten as “(DAO)” (bolded for emphasis) or Fig. 2 of the drawings should amended to reflect the abbreviation “DOA” as recited in the specification such the abbreviation matches the abbreviation shown in Fig. 2 of the Applicant’s drawings.
Paragraph [0054] recites “include a pair of flaps 698A and 698A”. The Examiner believes this sentence should be corrected to recite “include a pair of flaps 698A and 698B” (bolded for emphasis).
Paragraph [0061] recites “In some examples, attachment member 740”. The Examiner believes this should be rewritten as “In some examples, attachment member 738” (bolded for emphasis) as the Examiner believes the attachment member has the improper reference numeral.
Paragraph [0067] recites “may be used to performed PCI procedures”. The Examiner believes this to be a grammar error and suggests the revision of “may be used to perform PCI procedures”.
Paragraph [0070] recites “(e.g., curve 3621)”. The Examiner should be rewritten as “(e.g., curve 362)” as the Examiner believes a typographical error was previously made.
Appropriate correction is required.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22, lines 3-4 recites “a distal portion of the sheath”. The Examiner suggests the amendment of “a distal portion of the introducer
Claim 22, line 6 recites “a distal end of the hub configured”. The Examiner suggests the amendment of “a distal end of the hub is configured” (bolded for emphasis) as the Examiner believes it would further clarify the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  
Claims 23-28 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Currently, claim 23 is interpreted to read on a human organism because it states “a body weight of the patient against the first portion stabilizes the second portion to prevent at least one of external abduction or external rotation of the arm of the patient”. The claim language positively recites the body weight of the patient performing a function. Therefore, the claim encompasses a human organism. For the purpose of examination claim 23 will be interpreted as “wherein the first portion is configured to stabilize the second portion, to prevent at least one external abduction or external rotation of the arm of the patient, when a body weight of the patient is against the first portion.”
Claims 24-28 are rejected as being dependent upon a rejected claim under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, line 8 recites “a longitudinal axis”. The claim is unclear because the Examiner does not know if the “a longitudinal axis” recited on line 8 is the same “a longitudinal axis” as recited in claim 22, line 2. For the purposes of examination, the limitation “a longitudinal axis” recited in line 8 will be interpreted as the same “a longitudinal axis” as recited in line 2.
A similar 112(b) rejection and interpretation is made for the recitation of “the longitudinal axis” on line 10 of claim 22.
Claim 23, line 2 recites “a patient”. The claim is unclear because the Examiner does not know if the “a patient” recited on line 2 is the same “a patient” as recited in claim 22, line 4. For the purposes of examination, the limitation “a patient” recited in line 2 of claim 23 will be interpreted as the same “a patient” as recited in line 4 of claim 22.
Claims 24-28 are rejected under 112(b) as being dependent upon a claim that is rejected under 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 20180264236).
With regards to claim 22, Gordon discloses (Fig. 9) a medical assembly (960) comprising: 
an introducer sheath (See annotated Fig. 9 below, hereinafter referred to as Fig. A) (The examiner notes that the annotated introducer sheath is analogous to catheter 20 in other figures.) extending along a longitudinal axis (One of ordinary skill in the art would be able to understand that the medical assembly components would extend along a common axis) from a distal end (See Fig. A below) of the introducer sheath to a proximal end (See Fig. A below) of the introducer sheath, wherein a distal portion (See Fig. A below) of the sheath is configured to be inserted transdermally into vasculature (See [0034] “catheter 20 may be an access sheath, vascular sheath, endovascular medical device”) of a patient (See Fig. A below); and 

    PNG
    media_image1.png
    671
    850
    media_image1.png
    Greyscale

a hub (See annotated Fig. 9 below, hereinafter referred to as Fig. B) (The Examiner notes that the annotated hub is analogous to the adapters #114, #414 shown in other Figures.) extending along the longitudinal axis from a distal end (See Fig. B below) of the hub to a proximal end (See Fig. B below) of the hub, wherein a distal end of the hub configured to couple to the proximal end of the introducer sheath (Referring to Fig. A above and Fig. B below it can be seen that the distal end of the hub is coupling to the proximal end of the introducer sheath.); and 

    PNG
    media_image2.png
    608
    628
    media_image2.png
    Greyscale

an introducer extension (900) comprising a tubular sidewall (See [0075] “Support sheath 900 includes a tube 910” as the introducer extension comprises a tube it can be determined that the introducer extension comprises a tubular sidewall.) extending along a longitudinal axis from a proximal end (912) of the introducer extension to a distal end (911) of the introducer extension and defining a lumen (See [0075] “medical device 941…during advancement of the interventional tool through tube 910”. As a medical device is advanced through the tube the tube must define a lumen.) extending along the longitudinal axis, wherein the distal end of the introducer extension is configured to couple to the proximal end of the hub (See Fig. B above 
wherein the introducer sheath, the hub, and the introducer extension define a common lumen configured to allow passage of a medical device (941) therethrough (See [0075] and Fig. 9 “at least a portion of medical device 941 may be oriented perpendicular to insertion axis (A) during advancement of the interventional tool through tube 910, catheter 920, and access point 930.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Panetta et al. (US 2016/0089295; hereinafter “Panetta”).
With regards to claim 23, the medical assembly of Gordon (Fig. 9) discloses the claimed invention of claim 22, and Gordon further discloses a support (950), the support comprising: 
a first portion (950) configured to be placed under a patient (The Examiner notes that reference numeral 950 shown in Fig. 9 is not within the specification of Gordon. However, the examiner believes that 950 is analogous to retainer 750 shown in Fig. 7 and [0069]. According to 
a second portion (The portion of 950 that is not under the patient’s arm) extending from the first portion and configured to engage an arm of the patient (As shown in Fig. 9, #950 engages with an arm of the patient), 
Gordon is silent with regards to the following:
wherein a body weight of the patient against the first portion stabilizes the second portion to prevent at least one of external abduction or external rotation of the arm of the patient.
Nonetheless, Panetta teaches (Figs. 1-2c) a support (10), the support comprising: 
a first portion (120) configured to be placed under a patient (2) (See Fig. 1); and 
a second portion (20, 140, 287) extending from the first portion (120) and configured to engage an arm (See Fig. 1 and [0020] 1“extended panel 140 may position the left forearm of patient 2 inward, trans-abdominally”) of the patient (20), 
wherein a body weight of the patient against the first portion (120) stabilizes the second portion (20, 140, 287) to prevent at least one of external abduction or external rotation of the arm of the patient (See [0023] “Base panel 120 may extend under the back side of patient 2 in the direction from the left arm to the right arm, extending long enough so that sufficient body weight of patient 2 pushes base panel 120 into the surgical bed to immobilize it” and [0024] “Similarly, the rigid connection to main panel 20 from the weight of patient 2 on base panel 120, also limits 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Gordon with a teaching of Panetta such that the medical assembly further comprises an additional support, the additional support comprising: a first portion configured to be placed under a patient; and a second portion extending from the first portion and configured to engage an arm of the patient, wherein a body weight of the patient against the first portion stabilizes the second portion to prevent at least one of external abduction or external rotation of the arm of the patient. One of ordinary skill in the art would have been motivated to make this modification, in order to maintain the patient’s forearm in a raised and steady position during a left arm trans access surgical procedure (See [0011] of Panetta). 
The examiner would like to clarify that all recitations of “the support” in the rejections of the later, dependent claims refers to the additional support added in view of Panetta.
The medical assembly of Gordon modified in view of the teaching of Panetta will hereinafter be referred to as the medical assembly of Gordon and Panetta.
With regards to claim 24, the medical assembly of Gordon and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon and Panetta further teaches that the support (the support of Panetta 10) comprises a rigid plastic support (Panetta teaches that the second portion, 20, 140, and 287, of the support is a rigid plastic support. See [0016] of Panetta “Materials used to make the positioning board, such as the main, base and extended 
With regards to claim 25, the medical assembly of Gordon and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon and Panetta further teaches that the second portion (20, 140, and 287 of Panetta) is configured to position a wrist of the patient near a midsection of the patient (See Fig. 1 of Panetta which shows the positioning of the wrist of the patient near a midsection of the patient.) 
With regards to claim 26, the medical assembly of Gordon and Panetta teaches the claimed invention of claim 23, and the medical assembly of Gordon and Panetta further teaches that the second portion (20, 140, and 287 of Panetta) comprises a retention device (See Fig. 2b, #287 and [0028] of Panetta) configured to, when engaged, limit the mobility of the arm of the patient (See [0011] of Panetta “This disclosure is directed to a medical device that limits the movement of the left forearm.”).
Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Panetta as applied to claim 26 above, and further in view of Kwarteng (US 2019/0290525A1).
With regards to claim 27, the medical assembly of Gordon and Panetta teaches the claimed invention of claim 26, and although the medical assembly of Gordon and Panetta further teaches that further tethering means may be used to further secure the positioning board to the patient (See [0017] of Gordon) the medical assembly of Gordon and Panetta is silent with regards to the retention device comprising at least one of a strap, a hook and loop fastener, a button, or a buckle.

It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the second portion of the support of the medical assembly of Gordon and Panetta with a teaching of Kwarteng such that the retention device comprises at least one of a strap or a hook and loop fastener. One of ordinary skill in the art would have been motivated to make this modification, as the Velcro strap would help immobilize the arm in the anatomical position necessary to perform a trans-radial procedure via the left arm of the patient (See [0009] of Kwarteng). The Velcro strap of Kwarteng would be modified into the medical assembly of Gordon and Panetta such that the strap immobilizes or fastens the patient’s arm to the other part of the retention device (#287 of Panetta).
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon and Panetta as applied to claim 23 above, and further in view of Brunetti (US 2018/0339132).
With regards to claim 28, the medical assembly of Gordon and Panetta teaches the claimed invention of claim 23, however, the medical assembly of Gordon and Panetta is silent with regards to the hub comprising at least one attachment member configured to engage the support.
Nonetheless, Brunetti teaches (Figs. 17, 18) a hub (102) comprising at least one attachment member (See [0352] “Once engaged at a desired position, securement tape or adhesive may be applied over the catheter hub, the male Luer connector, the tubing adaptor, or combinations thereof to maintain the catheter tube at the desired alignment or angle with the 
It would have been obvious to one of ordinary skill, in the art before the effective filing date of the present invention, to modify the medical assembly of Gordon and Panetta with a teaching of Brunetti such that the hub comprises at least one attachment member configured to engage the support. One of ordinary skill in the art would have been motivated to make this modification, as the securement tape maintains the catheter tube at the desired alignment or angle with the tubing coupling (See [0352] of Brunetti).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Examiner, Art Unit 3783